DETAILED ACTION
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between groups (Group I and Group II), as set forth in the Office action mailed on 03/23/2020 , has been reconsidered in view of the allowability of the claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups (I and II) is withdrawn. Claim 6-10, directed to discharging an intermediate circuit capacitor withdrawn from further consideration because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: line 6 ‘the lowest’ to ‘a lowest’ and line 9 ‘a reference’ to ‘the reference’.
Claim 10: line 5 ‘the lowest’ to ‘a lowest’.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-13 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
1. An inverter arrangement, comprising: 
a full bridge circuit having a plurality of bridge arms, wherein each bridge arm comprises a first semiconductor switch and a second semiconductor switch which are respectively interconnected at a node; 
a control device which is configured 
to ascertain a primary bridge arm having a lowest phase voltage between the respective node of the bridge arm and a reference potential,
 to close the first semiconductor switch of the primary bridge arm having the lowest phase voltage between the respective node of the bridge arm and the reference potential,
 to pulse the second semiconductor switch of the primary bridge arm, and 
to open the semiconductor switches of the full bridge which are not in the primary bridge arm.

10. A method for discharging an intermediate-circuit capacitor in an inverter arrangement comprising a full bridge circuit which comprises a plurality of bridge arms, and each bridge arm comprises a first semiconductor switch and a second semiconductor switch which are respectively interconnected at a node, including the steps of: 
a lowest phase voltage between the respective node of the bridge arm and a reference potential; 
closing the first semiconductor switch of the primary bridge arm; 
pulsing the second semiconductor switch of the primary bridge arm; and 
opening the semiconductor switches of the full bridge which are not in the primary bridge arm.

	The closest prior art, Eberlain (US 2014/0333246), teaches operating an inverter in a rapid discharge mode. The inverters may be in a full-bridge circuit with a number of bridge arms with two semiconductor switches. In para 0009, Eberlain introduces the adjustable pulse length of solely one switch with the result that the switch is not completely conductive during the pulse length, thus pulsed. In para 0010, Eberlain mentions the implementation of rapid discharge using the switches of the inverter. However, Eberlain lacks the determining of a lowest phase voltage before starting the discharge.
	
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846            

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846